Exhibit 10.1

 

AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND

         

 

THIS AGREEMENT is to be effective as of the date it is fully executed (the
“Effective Date”), by and between Christopher & Banks Corporation, a corporation
duly organized and existing under the laws of the State of Delaware (the
“Corporation”), and            (“Executive”).

 

PREAMBLE

 

Based upon the mutual promises contained in this Agreement and other
consideration, Corporation and Executive have agreed to execute this Agreement
containing the following terms and conditions:

 

ARTICLE 1
EMPLOYMENT

 

1.1           Executive agrees continue to serve as            of Corporation. 
Executive further agrees to perform such duties as are customarily incident to
such position and such other duties which may be assigned to Executive from time
to time by the Chief Executive Officer and/or the Board of Directors of
Corporation.

 

ARTICLE 2
AT-WILL EMPLOYMENT

 

2.1           Executive acknowledges and agrees that [his/her] employment as an
officer and employee of Corporation is on an at-will basis.

 

ARTICLE 3
DUTIES

 

3.1           Executive agrees to devote Executive’s full time and effort, to
the best of Executive’s ability, to carry out the duties of «Title» for the
profit, benefit and advantage of the Company.  Executive shall report directly
to the [Board of Directors of the Corporation OR Chief Executive Officer of the
Corporation or such other person as the Chief Executive Officer or Board of
Directors of Corporation may designate].

 

ARTICLE 4
COOPERATION

 

4.1           During Executive’s employment and for one (1) year thereafter,
Executive agrees to cooperate fully with the Company, including its attorneys
and accountants, in connection with any potential or actual litigation, other
real or potential disputes, internal investigations or government
investigations, which directly or indirectly involve the Company.  Executive
agrees to appear as a witness voluntarily upon the Company’s request regardless
of whether served with a subpoena and be available to attend depositions, court
proceedings, consultations or meetings regarding investigations, litigation or
potential litigation as requested by the Company.  With respect to the
Executive’s cooperation obligations under this provision, for the one (1) year
period following the cessation of Executive’s employment with the Company, the
Company acknowledges that these cooperation obligations, if exercised, will
impose on Executive’s time and could likely interfere with other commitments
Executive may have in the future.  Consequently, the Company shall attempt to
schedule such depositions, court proceedings, consultations or meetings in
coordination with Executive’s schedule and to allow Executive to participate
telephonically as appropriate but Executive recognizes that scheduling of
certain court proceedings, including depositions and trials, may be beyond the
Company’s control and that for some matters or proceedings Executive’s physical
presence may be required.

 

4.2           During the time Executive is receiving severance payments from the
Corporation, Executive shall not be entitled to any additional payment for
[his/her] efforts, assistance and/or cooperation pursuant to this section.  If
Executive is no longer receiving severance or any other form of payment, then
the Corporation agrees to reimburse Executive for [his/her] time incurred under
this Article 4 at a rate of $           per hour for actual time spent attending
such depositions, consultations or meetings.  Notwithstanding the first sentence
of this Section 4.2, the Corporation agrees to reimburse Executive for the
out-of-pocket expenditures actually and reasonably incurred by Executive in
connection with the performance of services contemplated by this Article 4,
including hotel accommodations, coach airfare, transportation and meals
consistent with the Corporation’s generally applicable expense reimbursement
policies at such time.

 

--------------------------------------------------------------------------------


 

4.3           It is expressly understood by the parties that (i) any services
Executive may provide to Company pursuant to this Section 4 shall not be as an
employee and Executive’s provision of such services shall not create an
employment relationship between Executive and the Company, (ii) any payments to
Executive pursuant to this provision are not wages and instead shall be
reflected on a federal 1099 tax form, and (iii) the payment or reimbursement of
expenses by the Corporation to Executive under this Article 4 shall be in
exchange for Executive’s time and/or reimbursement for expenses actually
incurred and are not intended or understood to be dependent upon the character
or content of any information Executive discloses in good faith in any such
proceedings, meetings or consultations.

 

ARTICLE 5
DEFINITIONS

 

5.1           “Cause” shall mean (i) any fraud, misappropriation or embezzlement
by Executive in connection with or affecting the business of the Company or its
affiliates, (ii) any conviction of (including any plea of guilty or no contest
to) a felony or a gross misdemeanor by Executive, (iii) any gross neglect or
persistent neglect by Executive to perform the duties assigned to Executive or
any other act that can be reasonably expected to cause substantial economic or
reputational injury to the Company, (iv) any material breach of Articles 3.1,
4.1, 6 or 7 of this Agreement, or (v) any material violation of the Company’s
written policies, procedures or codes of conduct.  Provided further that in
connection with clauses (iii) — (v), Executive shall first have received a
written notice from the Corporation’s Chief Executive Officer or its Board of
Directors that summarizes and reasonably describes the manner in which Executive
has persistently neglected his duties, engaged in an act reasonably expected to
cause substantial harm, materially breached Articles 3.1, 4.1, 6 or 7 of the
Agreement, or materially violated a Company policy, procedure or Code of Conduct
(the “Event”) and, to the extent the Event is capable of being cured, Executive
shall have fourteen (14) calendar days from the date notice of the Event is
delivered to Executive (via electronic mail, regular mail, in person or
otherwise) to cure the same, but the Corporation is not required to give written
notice of, nor shall Executive have a period to cure the same or any similar
failure, which was the subject of an earlier written notice to Executive under
this Article 5.1.

 

5.2           “Company” shall mean Corporation and/or its majority-owned and
wholly-owned subsidiaries.

 

5.3           “Confidential Information” means any information that is not
generally known outside the Company, including but not limited to trade secrets,
and that is proprietary to the Company, relating to any phase of the Company’s
existing or reasonably foreseeable business, including information conceived,
discovered or developed by Executive.  Confidential Information includes, but is
not limited to, business plans; strategic plans and initiatives; financial
information, statements and projections; new store plans or locations; payroll
and personnel records and information; marketing information, materials and
plans; product designs; supplier information; customer information; customer
lists; project lists; information relating to pricing and costs; or other
information that is designated by the Company as “Confidential” or other similar
designation or is treated by the Company as Confidential.

 

5.4           A “Competitor” means any of the following women’s specialty
apparel companies:  Ann Taylor Stores Corporation; Ascena Retail Group, Inc.;
Cato Corporation; Charming Shoppes, Inc.; Chicos FAS, Inc.; Coldwater
Creek, Inc.; New York & Co., Inc.; and The Talbots, Inc.  “Competitor” shall
also include:  (i) all divisions, subsidiaries, affiliates and successors in
interest of the stores or legal entities identified in this Article 5.4; and
(ii) any person, business, or entity where a substantial portion of Executive’s
duties involve providing advice, consultation, products or services to any of
the entities or their affiliates identified in this Section 5.4.

 

ARTICLE 6
NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT

 

6.1           During Executive’s employment, Executive shall not plan, organize
or engage in any business competitive with the Company or any product or service
marketed or planned for marketing by the Company or assist or work with any
other person or entity to do so.

 

6.2           During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Company for any reason, under any
circumstance, by either party, whether voluntary or involuntary, Executive shall
not, without the prior written permission of the Corporation’s Board of
Directors, (i) directly or indirectly engage in activities with a Competitor or
(ii) own (whether as a shareholder, partner or otherwise, other than as a 3% or
less shareholder of a publicly held company) any interest in a Competitor, or
(iii) be connected as an officer, director, advisor, consultant, agent or
employee or participate in the management of any Competitor.  If Executive
violates this provision, then the duration of the restriction set forth in this
provision shall be extended by the period of time during which Executive was not
in compliance with this provision, provided that, except by order of a court of
competent jurisdiction, this restriction shall not apply past the two-year
anniversary of the last date of Executive’s employment with the Company.  If
Executive is interested in pursuing any activity that may violate this
provision, the Corporation encourages Executive to bring that situation to the
Corporation’s attention so that the parties can consider and discuss in advance
whether Executive’s proposed activity would violate this provision and/or
whether some accommodation might be possible that would allow Executive to
engage in such activity while still protecting the Company’s legitimate
interests.

 

--------------------------------------------------------------------------------


 

6.3           During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Company for any reason, under any
circumstance, by either party, whether voluntary or involuntary, Executive shall
not solicit, entice, encourage, or induce (or attempt to do so, directly or
indirectly), any employee of the Company to leave or terminate his or her
employment with the Company or to establish a relationship with a Competitor. 
This Article 6.3 shall apply to the then-current employees of the Company and
any individual who was employed by the Company at any time in the forty-five
(45) day period immediately prior to Executive’s last day of employment with the
Company.  If Executive violates this provision, then the duration of the
restriction set forth in this provision shall be extended by the period of time
during which Executive was not in compliance with this provision, provided that,
except by order of a court of competent jurisdiction, this restriction shall not
apply past the two-year anniversary of the last date of Executive’s employment
with the Company.

 

6.4           During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Company for any reason, under any
circumstance, by either party, whether voluntary or involuntary, Executive shall
not solicit, engage, or induce (or attempt to do so, directly or indirectly) any
vendor, supplier, sales agent or buying agent of the Company to commence work on
behalf of, or to establish a relationship with, a Competitor or to sever or
materially alter his/her/its relationship with the Company.  The
post-termination obligations of this Article 6.4 shall apply to the vendors,
suppliers, sales agents and buying agents of the Company as of the date of
Executive’s termination and at any time in the one-year period immediately prior
to Executive’s termination date.  If Executive violates this provision, then the
duration of the restriction set forth in this provision shall be extended by the
period of time during which Executive was not in compliance with this provision,
provided that, except by order of a court of competent jurisdiction, this
restriction shall not apply past the two-year anniversary of the last date of
Executive’s employment with the Company.

 

6.5           If Executive’s employment is involuntarily terminated by the
Corporation other than for Cause, the Corporation shall pay Executive the
greater of (i) $           or (ii) six (6) months of Executive’s highest annual
salary at any time during the twelve (12) month period preceding the date of
Executive’s termination, paid according to the Corporation’s normal payroll
schedule and practices and subject to applicable withholdings, deductions, and
tax reporting requirements; provided that as a condition to receipt of such
severance Executive executes and does not rescind a general release of claims as
prepared by the Corporation and in favor of the Company.  Further, in the
absence of an applicable government subsidy with respect to COBRA coverage and
provided that Executive timely elects COBRA and executes and does not rescind
the release of claims referred to above, the Company shall continue to pay for
the six (6) months following the Executive’s last date of employment the
employer portion of the premiums for health and dental insurance coverage under
the Company’s group health and dental insurance plans in which Executive was
participating on the last date of employment.  Executive shall continue to be
responsible to pay Executive’s portion of the premiums, if any, for such
insurance coverage during this period.  The Company will discontinue payments
under this Article 6.5 if, and at such time, Executive (i) is covered or
eligible to be covered under the health and/or dental insurance policy of a new
employer, or (ii) ceases to participate, for whatever reason, in the Company’s
group insurance plans.  By his signature below, Executive acknowledges and
agrees that the Company may modify or terminate its group insurance plans at any
time and that Executive shall have the same right to participate in the
Company’s group insurance plans only as is provided on an equivalent basis to
the Company’s employees.  Executive further agrees to promptly provide the
Company notice if Executive becomes covered or eligible to be covered under the
health and/or dental insurance policy of a new employer.  In the event there is
a government subsidy with respect to COBRA for which the Company and/or
Executive is eligible at time of Executive’s termination of employment, then
such subsidy shall take precedence and be controlling and the Company shall not
be obligated to pay the employer portion of premiums as described above but only
to comply with the subsidy criteria.

 

6.6           Executive promises and agrees not to disparage the Company and the
Company’s officers, directors, employees, products or services.

 

ARTICLE 7
CONFIDENTIAL AND PROPRIETARY INFORMATION, IDEAS, AND PROPERTY

 

7.1           Executive promises and agrees to take reasonable measures to
maintain and preserve the confidentiality of the Confidential Information.

 

7.2           Executive promises and agrees not to use or disclose Confidential
Information except in the course of performing Executive’s duties solely for the
benefit of, and on behalf of, the Company.

 

7.3           Executive promises and agrees not to use, discuss, disclose,
divulge, or make available in any way, whether directly or indirectly,
Confidential Information to any person or entity not authorized by the Company
to receive or use it.

 

7.4           Executive promises and agrees not to disclose or discuss, directly
or indirectly, in any manner whatsoever, any information regarding the contents
and terms of this Agreement, other than to Executive’s legal and financial
advisors or Executive’s spouse, if applicable, provided such persons agree to
keep the information confidential, or as otherwise required by law.

 

7.5           Employee acknowledges and agrees that all documents, electronic
data or files, or other tangible property relating in any way to the business of
the Company, including those which are conceived by Executive or come into
Executive’s possession during Executive’s employment, are and shall remain the
exclusive property of the Company, and Executive agrees to return all such
documents, electronic data and files, and tangible property to the Company upon
termination of Executive’s employment or at such earlier time as the Company may
request of Executive, and Executive further promises and agrees not retain any
copies, summaries, or abstracts thereof.

 

--------------------------------------------------------------------------------


 

7.6           The obligations of this section shall continue after the
termination of Executive’s employment and shall be binding on Executive’s
assigns, executors, administrators, or other legal representatives.

 

ARTICLE 8
JUDICIAL CONSTRUCTION

 

8.1           Executive believes and acknowledges that the provisions contained
in this Agreement, including without limitation the provisions contained in
Articles 4.1, 6, and 7 of this Agreement, are fair and reasonable and necessary
to protect the Company’s legitimate interests.  Nonetheless, it is agreed that
if a court finds any of these provisions to be invalid in whole or in part, such
finding shall not invalidate any such provision, nor the Agreement, in its
entirety, but rather the provision in question shall be construed, blue-lined,
reformed, rewritten, and/or equitably modified by the court as if the most
restrictive covenants permissible under applicable law were contained herein.

 

ARTICLE 9
RIGHT TO INJUNCTIVE RELIEF

 

9.1           Executive acknowledges that a breach or threatened breach by
Executive of any of the terms of Articles 4.1, 6 or 7 of this Agreement will
render irreparable harm to the Corporation or its related entities. 
Accordingly, the Corporation shall therefore be entitled to any and all
equitable relief, including, but not limited to, temporary and permanent
injunctive relief, and to any other remedy that may be available under any
applicable law or agreement between the parties, and to recover from Executive
all costs of litigation including, but not limited to, attorneys’ fees and court
costs incurred in enforcing the provisions of Articles 4, 6 and 7.

 

9.2           Executive acknowledges and agrees that, in the event a court
determines that a bond is necessary in connection with any grant to the
Corporation of injunctive relief, then a fair and reasonable amount for any such
bond would be $5,000.

 

ARTICLE 10
ASSIGNMENT

 

10.1         Executive consents to and the Corporation shall have the right to
assign this Agreement to its successors or assigns.  Additionally, Executive
consents to and the Corporation shall have the right to assign this Agreement to
any subsidiary, and all covenants or agreements hereunder shall inure to the
benefit of and be enforceable by its successors or assigns.

 

10.2         For purposes of Article 10.1 and the possible assignment of this
Agreement, the terms “successors” and “assigns” shall include any corporation
which buys all or substantially all of the Corporation’s assets, or a
controlling portion of its stock, or with which it merges or consolidates.

 

10.3         Executive’s rights under this Agreement are personal to Executive
and may not be assigned except with the written consent of the Corporation’s
Board of Directors.

 

ARTICLE 11
FAILURE TO DEMAND PERFORMANCE AND WAIVER

 

11.1         The Corporation’s failure at any time to demand strict performance
or compliance by Executive either during or after Executive’s employment with
any part of this Agreement shall not be deemed to be a waiver of the
Corporation’s rights under this Agreement or by operation of law.  The
Corporation’s rights under this Agreement can only be waived expressly, in
writing by the Corporation’s Board of Directors.  Any express waiver by either
party of a breach of any provision of this Agreement shall not operate as or be
construed as a waiver of any subsequent breach thereof.

 

ARTICLE 12
ENTIRE AGREEMENT

 

12.1         The Corporation and Executive acknowledge [that this Agreement
contains the full and complete agreement between and among them, that there are
no oral or implied agreements or other modifications relating to the same
subject matter OR that this Agreement supersedes and terminates any other
written or oral agreement between the parties relating to the same subject
matter] not specifically set forth herein.  The parties further agree that no
modifications of this Agreement may be made except by means of a written
agreement or memorandum signed by both parties.

 

--------------------------------------------------------------------------------


 

ARTICLE 13
GOVERNING LAW

 

13.1         The parties acknowledge that the Corporation’s principal place of
business is located in the State of Minnesota.  The parties hereby agree that
this Agreement shall be construed in accordance with the internal laws of the
State of Minnesota without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Minnesota.

 

13.2         Executive and the Company agree to submit to the exclusive
jurisdiction of, and venue in, the courts of the State of Minnesota, County of
Hennepin, or of the Federal District Court of Minnesota with respect to any
dispute that may arise between them.

 

ARTICLE 14
SURVIVAL

 

14.1         The parties agree that Articles 4, 6 and 7 of this Agreement, and
those provisions necessary for the enforcement of Articles 4, 6 and 7 of this
Agreement, shall survive termination of this Agreement and termination of
Executive’s employment for any reason.

 

ARTICLE 15
UNDERSTANDINGS

 

15.1         Executive hereby acknowledges that (i) this Agreement constitutes
good and valuable consideration in exchange for the obligations and agreements
undertaken by Executive by this Agreement, including, without limitation, the
provisions contained in Articles 6 and 7 of this Agreement, (ii) Executive has
carefully considered the obligations, restrictions, and undertakings contained
in this Agreement and, having had the opportunity to confer with counsel of
Executive’s own choosing, has determined that they are reasonable; and (iii) the
obligations, restrictions, and undertakings contained in this Agreement will not
unduly restrict Executive in securing other employment or earning a livelihood
in the event of Executive’s termination of employment.

 

15.2         Executive promises and agrees to inform any potential new employer
of the restrictions contained in Articles 6 and 7 of this Agreement.  By signing
below, Executive also authorizes the Corporation to notify third parties
(including, but not limited to, Executive’s actual or potential future
employers) of Articles 6 and 7 of this Agreement, and those provisions necessary
for the enforcement of Articles 6 and 7 of this Agreement, and Executive’s
responsibilities hereunder.

 

15.3         Executive represents and warrants to the Corporation that Executive
is not under, or currently bound to be under in the future, any obligation to
any person or entity that is or would be inconsistent or in conflict with this
Agreement or would prevent, limit, or impair in any way the performance by
Executive of Executive’s obligations hereunder.

 

15.4         If Executive possesses any information that Executive knows or
should know is considered by any third party to be the confidential, trade
secret, or otherwise proprietary information of such third party, Executive
shall not disclose such information to the Company or use such information in
the course of Executive’s employment or in any other way to benefit the Company.

 

IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed Executive’s name, all as of the day and year written below.

 

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

Date:

 

 

By:

 

 

 

 

Witness:

 

 

Its:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Witness:

 

 

 

 

--------------------------------------------------------------------------------